     Case 2:20-cv-01286-TLN-DMC Document 10 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMIE STEPHEN,                                     No. 2:20-CV-1286-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    J.D. LOZANO, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Plaintiff has submitted a motion docketed as “Motion for Due Process.” See

19   ECF No. 7. Is it extremely unclear what plaintiff seeks through his motion, however, it appears

20   that plaintiff is attempting to convert his case into a class action. Plaintiff references “class

21   action” and lists 10 other potential plaintiffs who should receive “notification” of his complaint.

22   See ECF No. 7, pg. 3. Therefore, the Court interprets the motion as a request for class

23   certification. Because plaintiff is a non-attorney proceeding pro se, he cannot represent the

24   interests of a class. See McShane v. United States, 366 F.2d 286 (9th Cir. 1966). Further,

25   because plaintiff is incarcerated, he cannot "fairly and adequately protect the interests of the

26   class," as required by Federal Rule of Civil Procedure 23(a)(4). This action, therefore, will not be

27   construed as a class action but will be construed as an individual civil suit brought by plaintiff.

28   ///
                                                         1
     Case 2:20-cv-01286-TLN-DMC Document 10 Filed 08/04/20 Page 2 of 2

 1                Accordingly, plaintiff’s motion (ECF No. 7) is hereby denied.

 2                IT IS SO ORDERED.

 3

 4   Dated: August 3, 2020
                                                       ____________________________________
 5                                                     DENNIS M. COTA
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
